OFFICE   OF THE ATIORNEY      GENERAL   OF TEXAS
                            AUSTlN




                                               0 value of stolen
property at the time of the f                    dcterminoe the
degroa or the orenre,   tl!at 1                  G felony or P
misdemeanor, ati you msk edv                     o-t at the Fodrril
Triab control riot upon                        le. osaintt.s,in rueh
raaepeatsh
                                               C'ttrtuteeof %X&G
                                                or sso,co or over




                                       902 of the 4~wgeno7
                                     by the 7')th            of
Hoaorable Ram7 k aplithn Fag@ t


           ~0 am   &w-   that   the ~0     i8 u~U   scttba      in this
Stek, a0 a iha to th8ft oaaeei, that *Valu8” 18 the market TslUO
ot ttioart10Pp8 of pr6pwt    lf is has ruoh market vpil~e
ii not, the amount it rd J 8 008t to repllaaeit, or the ladi-
*idual TOlUa. chilcmso II.state, QI:Taxa cr. n. m,      ZAl
& I;.102 and other aam      aitea at pI 103 of Vol. S, Vernon*r
Ana, Cr. &totes     a8 ~11 a8 Lamb ~6 Etete, 1S Tit Cr. Ra
97, 108 6. w. 6;ea) llle.
          Nhlle t&8 question you raise hat not bcea peesed
upei b7 our Texas aeurts, it is the opinion at this depcrt-
moat thot oa an7 artiale or m~rohandisr subject to theft
the proaeautloa mhouldprove the le@ market rolue ln t&a
oomnty ot the theft,   88 n0ted tt'0~8, th rtm0tb  0r tb
‘rdae rxtnlnl6trator la ta deteradna am! rlx Vmir aul“gqu$tableP
m&mum or *aelllnf?prtoeo.
           ' The actwl vsluo ot ueed automobf.le oesinge on the
learketin a Oer%in localit or OOUntJ~eay ooncslvGbl7t0
w&r     the aahimum prie8 fired b7 tha .Yoderal Frioa &3&h-
trator.    Rkthor trlsb SO would depeaclupon the ridenoe in
@Sah anfm. Regardless at its intrlaalo or rcplocsmat *C&W,
the lb@ merlczttcluo 0r an autombbI.le    casing  gourd in no
et-t ex0bsa the 5af           00 a8 rhea in the order or
Gohedtie oftha ?zfoe          strator in errreotat the titot3~
of .thetheft. In our opinion aGGos such CR Lmb v. Stete,
sUpra apply.only to Sect oltuetl:aGwhore there io no
mark6 t v&lue, cb the thin-% stolen+                     .
                                         Wars .*ery truly,           .
                                 ATi'Ofa?rrr
                                         ~EXY?;J,r;;*
                                                    '&,G                 '




                                           Appiovsd f   C~lnioa
                                                        0oElBlttee
                                           ByI   I?D, Chalmna